            Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CYNTHIA G. EBERLY, Individually, and             :
as Executrix of the Estate of Bryan L.           :
Eberly, Deceased,                                :
                                                 :
                              Plaintiffs,        :          CIVIL ACTION NO. 20-6308
                                                 :
       v.                                        :
                                                 :
LM GENERAL INSURANCE COMPANY                     :
and LIBERTY MUTUAL INSURANCE                     :
COMPANY,                                         :
                                                 :
                              Defendants.        :

                                 MEMORANDUM OPINION

Smith, J.                                                                    September 21, 2021

       In this action, the plaintiff seeks underinsured motorist (UIM) benefits on behalf of her

husband, who was killed in a tragic automobile accident in June 2016. At the time of the accident,

the decedent was operating a vehicle that was owned by and provided for his regular use by his

employer. He was also covered under an insurance policy issued to him and his wife by the

defendants, which provided for stacked UIM coverage. In addition, the plaintiff and the decedent’s

son, who resided with them in their home at the time of the accident, also had an insurance policy

issued to him by the defendants, which provided for non-stacked UIM coverage. The plaintiffs

sought coverage under both policies, but the defendants denied those claims, citing the “regular

use exclusion” contained in both policies.

       The plaintiff thereafter brought the instant action seeking to obtain UIM benefits under the

two policies. After removing the action to this court, the defendants filed a motion for summary

judgment, arguing that the regular use exclusion precluded coverage under both of the policies.

The plaintiff filed a cross-motion for summary judgment, asking the court to find that the regular

                                                1
         Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 2 of 23




use exclusion violates Pennsylvania’s Motor Vehicle Financial Responsibility Law (MVFRL) and

public policy. For the reasons discussed below, the court grants the defendants’ motion for

summary judgment and denies the plaintiffs’ cross-motion for partial summary judgment.

                  I.      ALLEGATIONS AND PROCEDURAL HISTORY

       The plaintiffs, Cynthia G. Eberly, individually, and as executrix of the Estate of Bryan L.

Eberly, deceased, commenced this action by filing a praecipe for a writ of summons against the

defendants, LM General Insurance Company and Liberty Mutual Insurance Company, in the

Lancaster County Court of Common Pleas on August 31, 2020. See Notice of Removal, Ex. 1,

Praecipe to Issue Writ of Summons, Doc. No. 1-5. On December 2, 2020, the plaintiffs filed a

complaint. See Notice of Removal, Ex. 2, Doc. No. 1-6.

       In the complaint, the plaintiffs allege that the decedent, Bryan L. Eberly, was traveling

eastbound on State Route 322 in Lebannon County on June 23, 2016, at approximately 12:43 p.m.

Compl. at ¶ 19, Doc. No. 1-6. At the time, he was permissively operating a motor vehicle owned

by BJ Baldwin Electric, Inc. Id.

       Tragically, another vehicle traveling westbound on State Route 322 crossed from the

westbound into the eastbound travel lane and struck Mr. Eberly’s vehicle head-on at a high rate of

speed. Id. at ¶ 20. After the collision, Mr. Eberly was trapped inside his vehicle due to the damage

the vehicle sustained on impact, but he was responsive and able to answer questions posed to him

by first responders. Id. at ¶ 21. Medical personnel were able to extricate him from the vehicle and

transported him to Penn State Hershey Medical Center. Id. at ¶ 22. While at the hospital, Mr.

Eberly died from his injuries. Id.

       At the time of this accident, Mr. Eberly and Mrs. Eberly were insured under an automobile

insurance policy issued by the defendants. Id. at ¶¶ 25, 26, Ex. B. This policy provided for stacked



                                                 2
          Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 3 of 23




UIM coverage in the amount of $250,000 per person, covering two vehicles, thereby resulting in

a potential of $500,000 of UIM coverage for Mr. Eberly’s claim. Id. at ¶ 27. In addition to Mr. and

Mrs. Eberly’s policy, their son, Adam Eberly, was residing in their home with them at the time of

the accident. Id. at ¶ 31. Adam Eberly was a named insured on another automobile insurance policy

issued by the defendants. Id. at ¶ 32. This policy provided for non-stacked UIM coverage in the

amount of $250,000 per person. Id. at ¶ 33.

         The plaintiffs allege that the tortfeasor was underinsured, so Mrs. Eberly submitted UIM

claims under both policies with the defendants. Id. at ¶¶ 28–29, 34. The defendants, by letter dated

September 21, 2016, denied the UIM claims “citing a policy exclusion precluding coverage for

bodily injury suffered while occupying a non-owned vehicle made available for regular use that is

not insured under the polic[ies].” Id. at ¶¶ 30, 35, Exs. C, E.

         Based on these allegations, the plaintiffs asserted two causes of action in the complaint. In

the first cause of action, the plaintiffs seek a declaratory judgment that (1) Mr. Eberly was entitled

to stacked UIM coverage totaling $500,000 under the defendants’ policy issued to him and Mrs.

Eberly, and (2) Mr. Eberly was entitled to UIM coverage totaling $250,000 under the defendants’

policy issued to Adam Eberly. Id. at 10. In the second cause of action, the plaintiffs allege that the

defendants breached their insurance agreements by failing to pay UIM benefits to the plaintiffs for

Mr. Eberly’s injuries sustained in the accident. Id. at 11–12.

         On December 15, 2020, the defendants timely filed a notice of removal with this this court.

Doc. No. 1. The parties filed a joint stipulation to withdraw the plaintiffs’ demand for attorney’s

fees on December 22, 2020. Doc. No. 2. On December 31, 2020, the defendants filed their answer

and affirmative defenses to the complaint. 1 Doc. No. 5. Among the affirmative defenses, the


1
  Although the court is referring to the defendants in the plural form here, the court recognizes that the defendants
assert that LM General Insurance Company issued the insurance policies at issue in this case and, as such, Liberty

                                                         3
          Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 4 of 23




defendants claim that Mr. Eberly “was using and occupying a non-owned motor vehicle that had

been furnished or made available for his regular use, and which was not insured for [UIM]

Coverage under [Mrs. Eberly’s policy or Adam Eberly’s policy].” Defs.’ Answer to Pls.’ Compl.

with Affirmative Defenses at 10, Doc. No. 5.

        The court held an initial pretrial conference with counsel for the parties on January 21,

2021, during which counsel indicated that the court should first resolve the coverage issue via

cross-motions for summary judgment. On March 8, 2021, at the court’s request, the parties filed a

stipulation of facts for purposes of them filing cross-motions for summary judgment regarding the

legal issue of the enforceability of the “regular use” auto policy exclusion. Doc. No. 9. On April

6, 2021, the defendants filed a motion for summary judgment, and the plaintiffs filed a cross-

motion for partial summary judgment. Doc. Nos. 10, 11. The parties filed opposition briefs to the

motions for summary judgment on May 6, 2021. Doc. Nos. 12, 13. The court heard oral argument

on the motions on May 20, 2021. Doc. No. 15. The motions for summary judgment are ripe for

disposition.2

                                            II.     DISCUSSION

                   A.      Standard of Review – Motion for Summary Judgment

        Under Rule 56 of the Federal Rules of Civil Procedure, the court may grant summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A fact is ‘material’ if its

existence or non-existence might affect the outcome of the case, and a dispute is ‘genuine’ if ‘the




Mutual Insurance Company is improperly named as a defendant. See Defs.’ Answer to Pls.’ Compl. with Affirmative
Defenses at 1, n.1, Doc. No. 5.
2
  On September 17, 2020, the defendants submitted a notice of supplemental authority in support of their motion for
summary judgment. Doc. No. 16. In this notice, they identified the Honorable Joel H. Slomsky’s decision in Campbell
v. Northland Insurance Company, Civ. A. No. 19-3226 (E.D. Pa.), Doc. No. 31.

                                                        4
         Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 5 of 23




evidence is such that a reasonable jury could return a verdict for the nonmoving party.’” Price v.

Commonwealth Charter Academy Cyber Sch., Civ. A. No. 19-4633, 2021 WL 1405876, at *4

(E.D. Pa. Apr. 14, 2021) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The

moving party bears the initial burden of informing the court of the basis for its motion and

identifying the portions of the record that it believes “demonstrate the absence of a genuine issue

of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The moving party can meet

this burden by showing that the non-moving party has “fail[ed] to make a showing sufficient to

establish the existence of an element essential to that party’s case.” Id. at 322. The court must view

the evidence “in the light most favorable to the non-moving party.” Abran v. City of Philadelphia,

Civ. A. No. 18-cv-1107, 2020 WL 6781938, at *4 (E.D. Pa. Nov. 17, 2020) (citing Galena v.

Leone, 638 F.3d 186, 196 (3d Cir. 2011)). “However, unsupported assertions, conclusory

allegations or mere suspicions are insufficient to overcome a motion for summary judgment.” Id.

(citation and internal quotation marks omitted).

       Once the moving party has met its initial burden, the non-moving party must point to

evidence in the record that creates a genuine issue of material fact. See Doe v. DeJoy, No. 5:19-

cv-5885, 2021 WL 777582, at *4 (E.D. Pa. Mar. 1, 2021) (citing Fed. R. Civ. P. 56(e)). The non-

moving party may not rest merely on the pleadings; rather it must “go beyond the pleadings and

present specific facts showing that there is a genuine issue for trial and cannot rely on unsupported

assertions, conclusory allegations, or mere suspicions in attempting to survive a summary

judgment motion.” Perez-Garcia v. State Farm Mut. Auto. Ins. Co., Civ. A. No. 18-3783, 2021

WL 131343, at *9 (E.D. Pa. Jan. 13, 2021) (citing Williams v. Borough of W. Chester, 891 F.2d

458, 460 (3d Cir. 1989)).




                                                   5
         Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 6 of 23




        “The same standards and burdens apply on cross-motions for summary judgment.” Allah

v. Ricci, 532 F. App’x 48, 50 (3d Cir. 2013) (per curiam). When confronted with cross-motions

for summary judgment, “the court must rule on each party’s motion on an individual and separate

basis, determining, for each side, whether a judgment may be entered in accordance with the

summary judgment standard.” Marciniak v. Prudential Fin. Ins. Co. of Am., 184 F. App’x 266,

270 (3d Cir. 2006) (citations omitted).

   B.      Factual Background Applicable to the Cross-Motions for Summary Judgment

        Bryan Eberly was killed in a motor vehicle accident on June 23, 2016. Stipulation of Facts

(“Stip.”) at ¶ 1, Doc. No. 9. At the time of the accident, he was operating a vehicle in the course

and scope of his employment that was owned and provided for his regular use by his employer, BJ

Baldwin Electric, Inc. Id. at ¶¶ 3–6. Bryan Eberly was insured under a policy issued to him and

Cynthia Eberly by the defendant, LM General Insurance Company, which provided for stacked

UIM coverage in the amount of $250,000 per person (the “Cynthia Eberly Policy”). Id. at ¶¶ 7–8.

This policy insured two motor vehicles. Id. at ¶ 9.

        At the time of the accident, Bryan and Cynthia Eberly’s biological son, Adam Eberly,

resided in their home and was a named insured under a separate policy issued by LM General

Insurance Company that provided for non-stacked UIM coverage of $250,000 (the “Adam Eberly

Policy”). Id. at ¶¶ 10–12. This policy insured one motor vehicle. Id. at ¶ 13. Neither the Cynthia

Eberly Policy nor Adam Eberly Policy insured the vehicle Bryan Eberly was operating at the time

of the accident. Id. at ¶¶ 14–17.

        As executrix of Bryan Eberly’s estate, Cynthia Eberly submitted claims for UIM benefits

under both the Cynthia Eberly Policy and the Adam Eberly Policy. Id. at ¶¶ 18, 19, 21. LM General




                                                 6
         Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 7 of 23




Insurance Policy denied both of those UIM claims, citing the regular use exclusion contained in

both policies. Id. at ¶¶ 20, 22.

                                          C.      Analysis

        The facts in this case are straightforward and undisputed. The parties agree that Bryan

Eberly was operating a vehicle owned by his employer in the course and scope of his employment

at the time of the collision. See id. at ¶¶ 2–4. There is also no dispute that the vehicle was provided

to Bryan Eberly by his employer for his regular use. Id. at ¶ 5. Likewise, the vehicle was not

insured under either the Cynthia Eberly Policy or the Adam Eberly Policy. See id. ¶¶ 14, 15. Those

insurance policies contained the same provision excluding coverage for bodily injury sustained:

        By an “insured”, as defined in this endorsement, while using, “occupying,” or when
        struck by, any non-owned motor vehicle that is furnished or made available for your
        regular use, or the regular use of a “family member”, which is not insured for
        Underinsured Motorists Coverage under this policy.

Compl., Ex. B at ECF p. 47, Ex. D at ECF p. 95, Doc. No. 1-6.

        Notwithstanding the unambiguous terms of the insurance contract provisions at issue, the

plaintiffs argue that the regular use exclusion contained in those policies violate Pennsylvania’s

MVFRL. See Pls.’ Br. in Supp. of Mot. for Partial Summ. J. (“Pls.’ PSJ Br.”) at 1, Doc. No. 11-2.

In particular, they contend that the exclusion operates as a waiver of inter-policy stacking in

violation of section 1738 of the MVFRL and the Pennsylvania Supreme Court’s decision in

Gallagher v. GEICO Indemnity Company, 201 A.3d 131 (Pa. 2019). Id. at 4. They also assert that

the exclusion violates section 1731 of the MVFRL, which requires insurers to offer uninsured or

underinsured motorist coverage. Id. at 13.

        The defendants respond that various courts have upheld the regular use exclusion despite

the Gallagher decision, which they assert does not apply to the facts here. See Def. LM Gen. Ins.

Co.’s Br. Opposing Pls.’ Mot. for Partial Summ. J. (“Defs.’ Opp’n Br.”) at 5, 7, Doc. No. 12. The

                                                  7
           Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 8 of 23




defendants also contend that section 1731 of the MVFRL has no bearing on their arguments

concerning the regular use exclusion, and that the plaintiffs have failed to demonstrate that the

regular use exclusion violates public policy. Id. at 8–9.

        For the reasons discussed below, the court finds that the regular use exclusion does not

violate the MVFRL, that Gallagher does not apply to the instant case, and that the regular use

exclusion operates to bar coverage in this case.

      1.      The Regular Use Exclusion Does Not Violate Section 1738 of the MVFRL

      a.       The Pennsylvania Supreme Court’s Decision in Gallagher is Not Controlling

        In Gallagher, the plaintiff had two motor vehicle insurance policies issued by GEICO—

one that included $50,000 of UIM coverage for his motorcycle, and another that provided $100,000

of UIM coverage for both of his automobiles. 201 A.3d at 132–33. The plaintiff paid for stacked

uninsured motorist (UM) and UIM coverage for both policies. Id. at 133. When the plaintiff was

involved in a motorcycle accident, he filed claims seeking stacked UIM benefits under both of his

policies. Id. GEICO paid the plaintiff the $50,000 in UIM coverage available under his motorcycle

policy but denied his claim for stacked UIM coverage under the policy for his automobiles. Id. In

denying coverage under the second policy, GEICO cited a household vehicle exclusion that

excluded coverage for bodily injury “while occupying or from being struck by a vehicle owned or

leased by you or a relative that is not insured . . . under this policy.” Id.

        The Pennsylvania Supreme Court held that the household exclusion cited by GEICO was

inconsistent with Section 1738 of the MVFRL, which provides that stacked UM/UIM coverage

must be the default coverage option available to every insured and must be available on all vehicles

and all policies. See id. at 137–38 (citing 75 Pa. C.S. § 1738(a)). The Court explained that although

an insured may waive stacked coverage, the insured may only do so by signing a waiver form



                                                    8
         Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 9 of 23




prescribed by statute and provided by the insurer. Id. at 137. In holding that the household

exclusion violated section 1738, the Court found that “under the facts of this case,” the exclusion

“acts as a de facto waiver of stacked UIM coverage provided for in the MVFRL, despite the

indisputable reality that Gallagher did not sign the statutorily-prescribed UIM coverage waiver

form.” Id. at 138.

       The plaintiffs argue that Gallagher “stands for the proposition that insurance policy

provisions that conflict with the specific requirements of the MVFRL will be declared invalid and

unenforceable.” Pls.’ PSJ Br. at 4–5. Gallagher, they claim, “represents a new lens through which

the Pennsylvania Supreme Court will now view challenges to the MVFRL and questions pertaining

to automobile insurance policy language” and should be applied to this case. Id. at 2, 8.

       Despite the plaintiffs’ portrayal of Gallagher as a landscape-altering decision, the

Pennsylvania Supreme Court was careful to note that its decision was “narrow” and limited to the

facts of the case. See Gallagher, 201 A.3d at 138 n.8. The court wrote:

       As in every case, we are deciding the discrete issue before the Court and holding
       that the household vehicle exclusion is unenforceable because it violates the
       MVFRL. Unlike the Dissent, we offer no opinion or comment on the enforceability
       of any other exclusion to UM or UIM coverage or to coverage in general, including
       exclusions relating to racing and other inherently dangerous activities. If, at some
       later date, the Court is presented with issues regarding the validity of other UM or
       UIM exclusions, then we will address them at that time. Our focus here is narrow,
       regardless of the Dissent’s lament to the contrary.

Id. (emphasis added) (internal citation omitted); see also Shepherd v. Talotta, Civ. A. No. 20-1046,

2021 WL 1582400, at *5 (E.D. Pa. Apr. 22, 2021) (pointing out that “[t]he Third Circuit has also

noted the narrowness of the Court’s holding [in Gallagher]” (citing Dunleavy v. Mid-Century Ins.

Co., 848 F. App’x 528, 530 nn.2, 3 (3d Cir. 2021))).

       The cases cited by the plaintiffs in support of their expansive view of Gallagher’s reach do

not purport to extend Gallagher to regular use exclusions. See Pls.’ PSJ Br. at 5–6 (citing Blizman

                                                 9
         Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 10 of 23




v. Travelers Personal Ins. Co., Civ. A. No. 3:19-cv-1539, 2020 WL 7041763, at *7 (M.D. Pa. Dec.

1, 2020); Donovan v. State Farm Mut. Auto. Ins. Co., 392 F. Supp. 3d 545, 552 (E.D. Pa. 2019);

Smith v. Nationwide, 392 F. Supp. 3d 540 (E.D. Pa. 2019); Rutt v. Donegal Mut. Ins. Co., No. CI-

19-2544, 2019 WL 4570159 (Lancaster Cnty. Ct. Com. Pl. Sept. 16, 2019); Rush v. Erie Ins.

Exchange, No. CV-2019-1979, slip op. (Northampton Cnty. Ct. Com. Pl. June 26, 2020)); see also

id. at 12 (acknowledging that “Gallagher certainly did not expressly overturn Williams [v. GEICO

Government Employees Ins. Co., 32 A.3d 1195 (Pa. 2011)”). 3 Indeed, none of those cases involved

the regular use exclusion at all. See Blizman, 2020 WL 7041763, at *7, 12 (denying insurer’s

motion to dismiss based on household vehicle exclusion and noting that Gallagher’s narrowing

language “was written in the context of explaining that the majority’s opinion did not endanger

other, non-household coverage exclusions” (quoting Stockdale v. Allstate Fire and Cas. Ins. Co.,

441 F. Supp. 3d 99, 104 (E.D. Pa. 2020))); Donovan, 392 F. Supp. 3d at 547 (“With respect to the

enforceability of the household exclusion, the broad language of the Supreme Court in Gallagher

favors a conclusion that such provisions are per se unenforceable.” (emphases added)); Smith, 392

F. Supp. 3d at 541–42, 545 (denying insurer’s motion to dismiss based on household vehicle

exclusion and applying Gallagher, notwithstanding fact that two insurance policies at issue were

issued by different insurers and plaintiff’s parents purchased one of them); Rutt, 2019 WL

4570159, at *2 (applying Gallagher retroactively in action where defendant insurer denied

coverage under household vehicle exclusion).

        Further underscoring Gallagher’s narrow holding, several courts in this circuit have upheld

the regular use exclusion notwithstanding Gallagher. See, e.g., Nationwide Affinity Ins. Co. of Am.



3
  As explained infra, in Williams, the Pennsylvania Supreme Court determined that (1) public policy did not preclude
the use of the regular use exclusion, and (2) the regular use exclusion did not violate the MVFRL. 32 A.3d at 1206,
1207, 1209.

                                                        10
        Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 11 of 23




v. Fong, Civ. A. No. 19-2119, 2020 WL 2039720, at *4 (E.D. Pa. Apr. 28, 2020) (stating that any

argument that the regular use exclusion violates public policy would be untenable in light of

Pennsylvania Supreme Court’s decision in Williams); Mid-Century Ins. Co., LLC v. French, 412

F. Supp. 3d 511, 516–17 (E.D. Pa. 2019) (concluding regular use exclusion in policy applied and

barred coverage); Barnhart v. Travelers Home and Marine Ins. Co., 417 F. Supp. 3d 653, 658

(W.D. Pa. 2019) (stating that “Gallagher’s holding does not extend to invalidate the ‘regular use

exclusion’ or to overturn Williams as the controlling precedent for this case”). Recently, the

Honorable Chad F. Kenney reaffirmed in a published decision that “[t]he Pennsylvania Supreme

Court did not overrule or abrogate” Williams or Burstein v. Prudential Prop. & Cas. Inc., 809 A.2d

204 (Pa. 2002), the line of cases upholding the regular use exclusion, “in Gallagher; the Court was

instead careful to limit its holding.” Shepherd, 2021 WL 1582400, at *5. Judge Kenney declined

to hold that the regular use exclusion violated the MVFRL under Gallagher, finding that to do so

would violate the Pennsylvania Statutory Construction Act’s requirement that courts adhere to

prior decisions—Williams and Burstein—interpreting specific statutory language. Id. at *5.

       The plaintiffs’ attempts to distinguish or discredit the aforementioned cases are unavailing.

The plaintiffs first argue that Fong failed to confront the legal issues presented in Gallagher and

that it is factually distinguishable from both Gallagher and the present case. See Pls.’ Br. in Opp’n

to Defs.’ Mot. for Summ. J. (“Pls.’ Opp’n Br.”) at 3–4, Doc. No. 13. As an initial matter, the court

rejects the plaintiffs’ premise that Gallagher is somehow controlling in a case where the only

coverage provision at issue was the regular use exclusion. See Fong, 2020 WL 2039720, at *3 n.3

(stating that “because the Court has determined that the Regular Use Exclusion excludes coverage

of Jessica Fong’s claim, the Court need not consider whether the Household Exclusion applies”).

Indeed, the Pennsylvania Supreme Court was careful in Gallagher to note the limited reach of the



                                                 11
          Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 12 of 23




holding in the case, stating that “we offer no opinion or comment on the enforceability of any other

exclusion to UM or UIM coverage or to coverage in general, including exclusions relating to racing

and other inherently dangerous activities.” 201 A.3d at 138 n.8; see also Shepherd, 2021 WL

1582400, at *5 (recognizing that “[t]he Third Circuit has also noted the narrowness of the Court’s

holding” in Gallagher (citing Dunleavy, 848 F. App’x 530 nn. 2, 3)). Together with the insureds’

abandonment of their argument that Gallagher applied, and it is thus unsurprising that, as the

plaintiffs note, the Fong court “only referenced Gallagher in a footnote.” MSJ Opp’n Br. at 3.

          The plaintiffs also contend that Fong is distinguishable because the plaintiff in Fong was

driving a motor vehicle that she owned, and which was insured under a policy issued to her and

her husband. Id. While the plaintiffs are correct on this point, the Fong court also observed that,

like here, the vehicle “was available for [the plaintiff’s] regular use.” Fong, 2020 WL 2039720, at

*2. Ultimately, however, the distinction identified by the plaintiffs here is immaterial, as the

regular use exclusion at issue in Fong excluded coverage for “[b]odily injury suffered while

occupying a motor vehicle . . . owned by . . . or available for regular use of[] you or a relative, but

is not insured for Auto Liability coverage under this policy.” Id. at *4 (bolding removed) (emphasis

added).

          The plaintiffs also argue that Shepherd is distinguishable from the facts of this case because

in Shepherd, the plaintiff did not purchase stacked UIM coverage. Pls.’ Opp’n Br. at 4–5. Although

the plaintiffs are correct regarding the non-purchase of stacked UIM coverage in Shepherd, the

plaintiffs’ argument is wide of the mark. Shepherd stands for the proposition that Gallagher did

not overrule Williams or Burstein and thereby render the regular use exclusion unenforceable, and

that the regular use exclusion does not violate public policy. 2021 WL 1582400, at *5–6.




                                                   12
        Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 13 of 23




       Even though Shepherd did not involve stacking, its reasoning is equally applicable to this

case. There, the court observed that the household vehicle exclusion in Gallagher would always

prevent the husband plaintiff from accessing the coverage he had purchased by acting as a de facto

waiver of stacked coverage. Id. at *5; see also Barnhart, 417 F. Supp. 3d at 657 (observing that

“the Gallagher claimant could never recover stacked benefits, for which he had paid premiums

because he would always be barred by the household exclusion”). Nonetheless, the plaintiffs could

still access the UM/UIM coverage they had paid for “on their own cars and on any cars they drive

that do not fit within any of the applicable exclusions to such coverage.” Shepherd, 2021 WL

1582400, at *5. Like in Shepherd, the plaintiffs here can access the coverage they paid for—

stacked UIM coverage—on any vehicle they own or drive that does not fall into the regular use

exclusion: here, the two vehicles insured by the Cynthia Eberly Policy, and the one vehicle insured

by the Adam Eberly Policy. See Stip. at ¶¶ 9, 13.

       The plaintiffs also attack Mid-Century on the grounds that it does not discuss Gallagher, it

did not involve a claim for UM/UIM benefits, and because its discussion of the regular use

exclusion was dicta. See Pls.’ Opp’n Br. at 5. Specifically, the plaintiffs contend that the discussion

of the regular use exclusion in Mid-Century was “tangential” because the driver, Gavin French,

was excluded from his parents’ automobile coverage under a “named driver exclusion” and did

not reside with his parents at the time of the accident. Id.

       The court is not persuaded by the plaintiffs’ arguments. First, and as discussed above,

Gallagher dealt with the enforceability of the household vehicle exclusion, which was not at issue

in Mid-Century or in this case. See Gallagher, 201 A.3d at 603. Moreover, far from being

“tangential,” the Mid-Century court’s discussion of the regular use exclusion was integral to its

holding. Indeed, in addition to finding that the named driver exclusion applied to exclude coverage



                                                  13
         Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 14 of 23




for the driver, 412 F. Supp. 3d at 514, the court also held that “the Regular Use Exclusion applies

and bars coverage.” Id. at 517.

   b.      The Northampton Court of Common Pleas’ Decision in Nationwide Property and
Casualty Insurance Co. v. Stuber Provides Further Support for the Position that the Regular Use
                             Exclusion is Valid and Enforceable

        In addition to the federal court decisions discussed above, the regular use exclusion has

also been upheld by a Pennsylvania state trial court in Nationwide Property and Casualty

Insurance Co. v. Stuber, C-48-CV-2019-4957 (Northampton Cnty. Ct. Com. Pl. May 21, 2020). 4

In that case, the plaintiffs argued in part that the regular use exclusion violated the MVFRL and

was against public policy. See Stuber, slip op. at 13. After surveying Pennsylvania state and federal

court decisions upholding the regular use exclusion, including those mentioned above, the court

rejected the plaintiffs’ arguments, finding the reasoning in Williams and Burstein applicable

because “allowing coverage in this case would require Nationwide to compensate for risks it had

not agreed to insure and for which no premiums were collected.” Id. at 20. The court also found

Gallagher inapplicable to that case, in part because it concerned the household vehicle exclusion,

which the plaintiffs were not asking the court to enforce. Id. Although not controlling on the court’s

decision here, the Stuber decision is further evidence of the continued vitality of the regular use

exclusion in the Commonwealth.

        The plaintiffs here argue that Stuber is “both inapplicable and unpersuasive” because the

court did not reach the insured’s argument that the court should extend Gallagher to hold the

regular use exclusion unenforceable and because Stuber did not involve stacking. Pls.’ Opp’n Br.

at 6–7. As explained above, and as the state trial court found in Stuber, this court rejects the premise

that Gallagher is applicable to a case that does not involve the household vehicle exclusion. See


4
 This decision is attached as exhibit 4 to the defendants’ motion for summary judgment. See Doc. No. 10-3 at ECF
pp. 110–31.

                                                      14
        Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 15 of 23




Stuber at 20 (“We find Gallagher inapplicable to the instant matter for several reasons. First,

Gallagher related to the household exclusion, which exclusion Nationwide is not asking us to

enforce in its instant Motion for Summary Judgment.”). Moreover, although it did not involve

stacking, Stuber’s reasoning is equally applicable to this case. In Stuber, the court held that the

regular use exclusion applied to deny coverage to the claimant, who had chosen not to insure with

any insurance whatsoever, because to do so would require the insurance company to provide

coverage for which it was not properly compensated. Id. Here, the plaintiffs essentially seek to

stack coverage onto a non-owned vehicle that was not insured by her or her son’s insurance

provider and for which they paid no additional premiums. As the court found in Stuber, holding

the regular use exclusion unenforceable in this case would require the insurance company “to

compensate for risks it had not agreed to insure and for which no premiums were collected.” Id.

The same reasons that compelled the Stuber court to find the regular use exclusion enforceable

compel the court’s decision here.

       Notwithstanding Stuber, the plaintiffs urge the court instead to adopt the reasoning in Rush

v. Erie Insurance Exchange, C-48-CV-2019-1979 (Northampton Cnty. Ct. Com. Pl. June 29,

2020), a decision from another Judge on the Northampton County Court of Common Pleas who

applied Gallagher to find the regular use exclusion unenforceable. See Pls.’ Opp’n Br. at 6–8; see

also Pls.’ PSJ Br., Ex. B (“Rush”). They contend that Rush and Gallagher are more factually

similar to this case because “the Plaintiff here preserved her stacking rights and was fully insured,”

while the driver in Stuber “had no coverage whatsoever on the vehicle he was operating at the time

of the loss and had waived his stacking rights on his personal auto policy.” Pls.’ Opp’n Br. at 8.

       The court finds the reasoning in Rush unpersuasive. In relying on Gallagher to hold the

regular use exclusion unlawful, the Honorable Stephen G. Baratta noted a “stunning[] similarity”



                                                 15
        Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 16 of 23




between Gallagher and the case at bar because “the insureds were injured operating vehicles not

covered under the policies that the insureds seek to access for UIM coverage they had paid for,

and the insurers are using exclusions to deny coverage.” Rush at 10. The court continued: “If the

exclusion, as written, is unenforceable as a matter of law, then it does not matter how one tries to

distinguish or explain away the facts.” Id at 11.

       Echoing Judge Baratta, the plaintiffs argue that

       [t]his matter is factually similar to Gallagher in that the Plaintiffs here and in
       Gallagher both purchased and paid premiums for stacked UM/UIM coverage with
       their respective carriers; were injured operating vehicles not covered under the
       insurance policy they seek to access for a second layer of UIM benefits; and the
       carriers denied the claims citing a policy exclusion as opposed to an executed
       waiver of benefits under the MVFRL.

Pls.’ PSJ Br. at 8. While the court acknowledges these similarities, both the plaintiffs and the Rush

court slide over several critical distinctions that set Gallagher apart from this case.

       As an initial matter, Gallagher concerned the validity of the household vehicle exclusion

whereas here, the defendants are seeking to deny coverage based on the regular use exclusion. See

Gallagher, 201 A.3d at 132. Additionally, the plaintiff in Gallagher sought coverage for an

accident that occurred while he was operating a motorcycle that he owned, and which was insured

under a policy issued to him by the defendant. See id. at 132–33. Here, Bryan Eberly was operating

a vehicle he did not own, and which was not insured under any policy issued by the defendant to

him, his son, or the plaintiffs. Furthermore, in Gallagher, the plaintiff sought to stack between the

two policies issued to him by the same insurer—one that insured his motorcycle, and one that

insured his two automobiles. Id. at 133. Here, on the other hand, the plaintiffs seek essentially to

stack between the Cynthia Eberly and Adam Eberly Policies issued by LM General Insurance

Company on the one hand, and the policy insuring the vehicle owned by BJ Baldwin Electric, Inc.

on the other.

                                                    16
         Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 17 of 23




        It is true that, like the policies at issue in Gallagher, the Cynthia Eberly Policy provides

for stacked UIM coverage. 5 See Stip. at ¶ 8; 201 A.3d at 133. In Gallagher, the Court found the

household vehicle exclusion unenforceable because it operated as a de facto waiver of stacked

UIM coverage that the plaintiff had purchased. See 201 A.3d at 138. However, as the court noted

in Barnhart, the issue in Gallagher was that the “claimant could never recover stacked benefits,

for which he had paid premiums because he would always be barred by the household exclusion.”

417 F. Supp. 3d at 657; 201 A.3d at 138. That is simply not the case here.

        Here, the plaintiffs can access the stacked coverage she paid for “on [her] own cars and on

any cars [she] drive[s] that do not fit within any of the applicable exclusions to such coverage.”

Shepherd, 2021 WL 1582400, at *5. They are not prevented, like the plaintiff in Gallagher, under

all circumstances from accessing the stacked coverage for which they paid premiums. They are

only barred from accessing the stacked coverage in limited circumstances, such as the one

presented here, where, for example, they seek to stack onto the policy of a vehicle they do not own,

and which is clearly encompassed by the terms of the regular use exclusion. Thus understood, the

regular use exclusion “is neither an implicit waiver of coverage nor an improper limitation on the

statutorily mandated coverage.” Williams, 32 A.3d at 1208. Rather, it “functions as a reasonable

preclusion of coverage of the unknown risks associated with operating a regularly used, non-

owned vehicle.” Id. The regular use exclusion is thus not a violation of section 1738 of the

MVFRL. 6


5
  As indicated supra, the Adam Eberly Policy does not provide for stacking. See Stip. at ¶ 12.
6
  The court is aware of the Pennsylvania Supreme Court’s recent decision in Donovan v. State Farm Mutual
Automobile Insurance Co., No. 17 EAP 2020, 2021 WL 3628706 (Pa. Aug. 17, 2021). In Donovan, the Court
addressed three questions of law certified by the Third Circuit regarding application of the MVFRL. 2021 WL
3628706, at *1. One of those questions was “whether the policy’s household vehicle exclusion is enforceable
following this Court’s recent decision in Gallagher v. GEICO Indemnity Company, 650 Pa. 600, 201 A.3d 131
(2019).” Id. With regard to this question, the Court concluded that “as in Gallagher, the household vehicle exclusion
cannot be enforced to waive inter-policy stacking in regard to Linda’s Auto Policy as it does not comply with the
requirements for waiver of stacking under Section 1738(d).” Id. at *13.

                                                        17
          Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 18 of 23




         Lest there be any doubt that the validity of the regular use exclusion has been a not-

infrequent subject of litigation in the Pennsylvania courts, the Court of Common Pleas of

Schuylkill County, in Conti v. Castillo-Rodriquez, No. S-269-19 (Sept. 25, 2020), a decision issued

after Stuber and Rush, granted the insurer’s motion for summary judgment and enforced the regular

use exclusion at issue. 7 After explaining the facts in Gallagher, the court noted the narrowness of

the court’s holding and wrote that because “the [Pennsylvania] Supreme Court has not abrogated

the reasoning set forth in Williams, supra., which is found controlling to the disposition of the case,

it is not within the province of this court to determine otherwise.” Conti, slip op. at 9. The plaintiffs’

only response to this case is that she “respectfully disagrees” that the court was powerless to render

a decision contrary to Williams. Pls.’ Opp’n Br. at 8. As discussed above, however, the court agrees

that Williams and Burstein, the two Pennsylvania Supreme Court decisions upholding the regular

use exclusion, have not been overruled, and finds Conti to be consistent with those decisions and

the defendants’ attempt to enforce the regular use exclusion here. 8

         c.       The Regular Use Exclusion Does Not Violate Section 1731 of the MVFRL

         The plaintiffs also contend that the regular use exclusion violates the mandatory offering

provision in section 1731 of the MVFRL and that it operates as “a non-owned vehicle carveout to

the scope of the UM/UIM coverage provided by the LM General policies in this case.” Pls.’ PSJ

Br. at 15. The court disagrees. Section 1731 of the MVFRL merely requires insurers to offer UM




          This court finds that Donovan does not alter the conclusion that the regular use exclusion does not violate
the MVFRL for the reasons articulated above.
7
  This decision is attached as exhibit 5 to the defendants’ motion for summary judgment. See Doc. No. 10-3 at ECF
pp. 133–43.
8
  As indicated above, the defendants submitted a notice of supplemental authority on September 17, 2021, which
identified Judge Slomsky’s decision in Campbell v. The Travelers Home and Marine Ins. Co., Civ. A. No. 19-3226
(E.D. Pa. Sept. 3, 2021). Although the court will not address this decision in detail, the court notes that Judge Slomsky
determined that the defendant insurance company’s regular use exclusion was enforceable under Pennsylvania law.
See Doc. No. 16-1 at ECF pp. 5–9.

                                                          18
         Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 19 of 23




and UIM coverage, and the defendants offered such coverage. See Stip. at ¶¶ 8, 12. Purchase of

such coverage can be waived. See 75 Pa. C.S. § 1731(a), (b).

        Moreover, the plaintiffs’ reliance on Judge Cheryl Ann Krause’s concurring opinion in

Slupski v. Nationwide Mutual Insurance Company, 801 F. App’x 850 (3d Cir. 2020), in support of

this argument is misplaced. In that concurring opinion, Judge Krause wrote that language in the

subject policy that denied coverage based on the ownership of the vehicle acted as a de facto waiver

of UIM coverage without complying with section 1731’s waiver requirements. Slupski, 801 F.

App’x at 856. But Slupski is distinguishable on several grounds. First, as the plaintiff herself

admits, Slupski did not involve a regular use exclusion—or even a household vehicle exclusion,

for that matter. See Pls.’ PSJ Br. at 13. Second, Judge Krause noted in her concurrence that the

non-owned vehicle carveout in Slupski “was not listed among the policy’s exclusions.” Id. at 859

n.2. Here, by contrast, the regular use exclusion was listed as an exclusion in both the Cynthia

Eberly and the Adam Eberly policy. See PSJ Opp’n Br. at 4.

        Finally, Judge Krause cautioned that “we do not call into question policy exclusions that

apply to UIM but not liability coverage, for that would conflict with cases like Burstein, whose

approach the Supreme Court of Pennsylvania recently affirmed in Williams v. GEICO Government

Employees Insurance Co.” Slupski, 801 F. App’x at 859 n.2 (citation omitted). She continued:

“Rather, implicit in our approach is that the carveout here cannot be classified as a coverage

exclusion—or at least that Nationwide has waived an argument to that effect.” Id. The parties here

do not dispute that the regular use exclusion is exactly that—a coverage exclusion. Additionally,

by the exclusion’s very terms, it applies only to UIM benefits. See Defs.’ Mem. at 4 (reciting

regular use exclusion language stating that “[w]e do not provide Underinsured Motorists Coverage

for ‘bodily injury’ sustained . . . . “).



                                                19
        Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 20 of 23




              2.      The Regular Use Exclusion Does Not Violate Public Policy

       The court’s holding that the regular use exclusion bars coverage in this case is consistent

with the policy rationale underpinning the MVFRL. In this regard, it is important to note that

Gallagher, the principal authority upon which the plaintiffs rely, rested in significant part on the

insurer’s awareness of the possibility that the claimant would stack between his car policy and his

motorcycle policy. See 201 A.3d at 138. Because, the Court observed, the insurer had sold both

the car policy and the motorcycle policy to the claimant and collected premiums for stacked

coverage from him, it was aware of the risk of insuring a motorcycle in the same household as

other family vehicles and could simply have quoted and collected a higher premium. Id. “There

simply is no reason,” the Court stated, “that insurers cannot comply with the Legislature’s explicit

directive to offer stacked UM/UIM coverage on multiple insurance policies absent a knowing

Section 1738 waiver and still be fairly compensated for coverages offered and purchased.” Id.

       Here, of course, the defendants had no way of knowing that the plaintiffs would seek to

stack between the policy insuring the vehicle Bryan Eberly was operating at the time of the

accident and the insurance policies issued by LM General Insurance Company. As noted

previously, the vehicle Bryan Eberly was operating was owned and provided for his regular use

by his employer, BJ Baldwin Electric, Inc. Stip. at ¶¶ 3–6. Neither the Cynthia Eberly Policy nor

the Adam Eberly Policy provided coverage for that vehicle. Id. at ¶¶ 14–17. Moreover, neither the

plaintiffs nor Adam Eberly paid additional premiums to stack coverage with the employer’s policy.

Clearly, there would have been no means for LM General Insurance Company to adjust its

coverage premiums to account for the added risk of insuring a non-owned vehicle it did not know

even existed. See Barnhart, 417 F. Supp. 3d at 657–58 (“[U]nlike Gallagher, Barnhart’s

motorcycle was insured by a different carrier from Barnhart’s automobile insurer, Travelers.



                                                20
        Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 21 of 23




Travelers had no notice that its insured, Barnhart, would be operating or occupying a motorcycle.

Had it known, Travelers could have adjusted its UIM coverage premiums to account for the

additional risk to insure for UIM coverage for the motorcycle that Barnhart regularly used. Thus,

the Pennsylvania Supreme Court’s analysis in Williams, regarding the enforceability of the ‘regular

use exclusion,’ controls in this case.”).

       To hold that the plaintiffs could engage in inter-policy coverage in the manner they propose

here would run counter to the purposes of the MVFRL, which was motivated by “the public policy

concern for the increasing costs of automobile insurance.” Burstein, 809 A.2d at 208; see also

Williams, 32 A.3d at 1206 (stating that “the overall policies of the MVFRL” include “cost

containment and the correlation between the scope of coverage and the reasonable premiums

collected.” (citation omitted)). Prohibiting enforcement of the regular use exclusion on these facts

would “compel[] [an insurer] to underwrite unknown risks that it has not been compensated to

insure.” Burstein, 809 A.2d at 208. The logical result would be that “the cost for UIM coverage

would necessarily increase, and employers would have an incentive to underinsure their motor

vehicles with the knowledge that injured employees could collect UIM benefits under their

personal policies.” Williams, 32 A.3d at 1208.

       The court is not aware of any Pennsylvania Supreme Court decision or other decision in

this circuit that has found that the MVFRL is motivated primarily by remedial concerns and

consequently held the regular use exclusion to be unenforceable on that basis. Although the

plaintiffs cite to several concurrences in Williams for the proposition that cost containment is no

longer an overriding goal of the MVFRL, see Pls.’ PSJ Br. at 2–4, the court declines their invitation

to

       adopt the more expansive view of Gallagher, Sayles[ v. Allstate Ins. Co., 219 A.3d
       1110 (Pa. 2019)], and [Prudential Property and Cas. Ins. Co. v. ]Colbert[, 813 A.2d

                                                 21
        Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 22 of 23




       747 (Pa. 2002)] that the focus of the inquiry is no longer grounded in cost
       considerations, but on compliance with the MVFRL to protect the remedial
       objectives of the statute and the coverage rights of insureds.

Id. at 12; see Smith, 392 F. Supp. 3d at 544–45 (declining the plaintiff’s “invitation to conclude

that the [Pennsylvania] Supreme Court has reversed course on its long-standing conclusion that

cost containment is the underlying policy rationale of the MVFRL”). Even the plaintiffs appear to

concede that the MVFRL is motivated primarily by cost concerns. See Pls.’ PSJ Br. at 15 (stating

that regular use exclusion is “arbitrary and does not advance the cost containment objectives of

the MVFRL”). Finally, Gallagher itself, despite the sweeping interpretation the plaintiffs impose

on it, did not articulate a new understanding of the MVFRL’s underlying purposes. As the court

noted in Smith, “[b]ecause the Court found that the language of the household vehicle exception

clearly violated Subsection 1738(a) of the MVFRL, it invalidated the provision without evaluating

the policy underlying the MVFRL.” 392 F. Supp. 3d at 545 (citing Gallagher, 201 A.3d at 138).

       The court has thoroughly considered the plaintiffs’ argument that the regular use exclusion

violates public policy and finds that they have failed to carry the “heavy burden required to declare

an unambiguous provision of an insurance contract void as against public policy.” Williams v.

Allstate Ins. Co., 595 F. Supp. 2d 532, 542 (E.D. Pa. 2009) (quoting Generette v. Donegal Mut.

Ins. Co., 957 A.2d 1180, 1190 (Pa. 2008)). As the court has just discussed, the regular use

exclusion furthers the MVFRL’s cost-containment objectives because it prevents insurance

carriers from underwriting unknown risks for which they are not properly compensated. The

plaintiffs do not suggest why the regular use exclusion does not advance this objective, nor do they

explain why the exclusion is “arbitrary.” See Pls.’ PSJ Br. at 15. “It is only when a given policy is

so obviously for or against the public health, safety, morals or welfare that there is a virtual

unanimity of opinion in regard to it, that a court may constitute itself the voice of the community



                                                 22
        Case 5:20-cv-06308-EGS Document 17 Filed 09/21/21 Page 23 of 23




in so declaring [that the contract provision is against public policy].” Id. (quoting Heller v. Pa.

League of Cities & Municipalities, 32 A.3d 1213, 1220–21 (Pa. 2011)). The plaintiffs have not

made that showing here, and the court therefore declines to find the regular use exclusion void as

against public policy.

                                     III.   CONCLUSION

       For the reasons set forth above, despite the undeniably tragic nature of this case, the court

finds that the regular use exclusions in the Cynthia Eberly Policy and Adam Eberly Policy are not

void and unenforceable as asserted by the plaintiffs. Thus, they apply to bar the UIM coverage

sought by the plaintiffs in this case. Accordingly, the court will grant the defendants’ motion for

summary judgment and deny the plaintiffs’ cross-motion for summary judgment.

       The court will enter a separate order.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.




                                                23
